Citation Nr: 1749035	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-00 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus type 2. 

3.  Entitlement to service connection for migraines.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Nashville, Tennessee, currently has jurisdiction over the claims. 

The Veteran testified before the undersigned at a Board hearing via videoconference in March 2015. 

In May 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The claims have now been returned to the Board. 

At the time of the Board remand, the issues on appeal included entitlement to service connection for a bilateral knee disorder and hemorrhoids.  However, a September 2016 rating decision granted those claims.  The Veteran did not appeal the initial disability ratings or effective dates assigned.  Those claims have been resolved, and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).



FINDINGS OF FACT

1.  The Veteran's current hypertension was not manifested during active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

2.  The Veteran's current diabetes mellitus type 2 was not manifested during active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

3.  The Veteran's current migraines are attributable to his in-service head injuries and migraines.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for diabetes mellitus type 2 is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

3.  Migraines were incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

In light of the fully favorable determination regarding the migraines issue, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Regarding the hypertension and diabetes mellitus type 2 claims, VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

A.  General Regulations and Statutes 

Service connection is warranted where a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including diabetes mellitus and cardiovascular-renal disease, such as hypertension, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Hypertension

On VA examination in August 2016, the Veteran was diagnosed with hypertension; hence a current disability is demonstrated.  

The Veteran's service treatment records (STRs) do not document high blood pressure or a diagnosis of hypertension at his military entrance examination.  His STRs document diastolic readings of 90 or higher on occasion during service.  For instance, in March 1988, the Veteran's blood pressure was 126/96.  The Veteran's March 1988 periodic examination documents a diagnosis of hypertension.  At his hearing, the Veteran testified that he was evaluated at the TMC during this time and was told that he could have started blood pressure medicine, but it was not recommended due to his young age.  See Board hearing, page 17.  The examination documents that the Veteran was found qualified for retention.  In May 1988, the Veteran's blood pressure was 130/90.  At the August 1992 service retirement examination, his blood pressure reading was 140/96, but there was no diagnosis of hypertension.  

The Veteran's August 1992 service retirement examination noted that he was a smoker, and he reported in a December 2004 VA treatment session that he had smoked two packs per day for 7-8 years until quitting in approximately 2000.  His smoking history was also noted in subsequent VA treatment records in connection with hypertension and other conditions.  In this regard, service connection is prohibited for a disability that results from the Veteran's use of tobacco products in service.  38 C.F.R. § 3.300(a) (2016).  Service connection is not prohibited, however, if the disability resulted from a disease that can be service-connected on some basis other than the use of tobacco products during service, or if the disability became manifest during service, or to the required degree of disability within any applicable presumptive period.  38 C.F.R. § 3.300(b)(1).  

In an August 2017 Informal Hearing Presentation (IHP) to the Board, the Veteran's representative cited to an online medical article as support for the argument that high triglycerides might be a sign of metabolic syndrome, consisting of a combination of high blood pressure and high blood sugar.  

There are notations in the Veteran's service records in July and August 1992, including in his retirement examination, that he had elevated triglycerides that might have been due to heavy use of alcohol.  

The Veteran testified in 2015 that he was drinking heavily around the time of his service discharge and for several years thereafter.  His reports in VA treatment records reflect also that he drank heavily until 2003 and again as of at least December 2012.  See VA records in March 1997; May 2010; December 2012.  Direct service connection may not be granted where a disability is a result of the veteran's own willful misconduct or his abuse of alcohol (meaning the use of alcohol beverages over time) because the disability is not considered to have been incurred or aggravated in line of duty.  See 38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(a), (c)(2), (d) (2016).  

The first post-service relevant complaint of hypertension was in an April 1997 VA Medical Center (VAMC) treatment record, which shows that the Veteran was diagnosed as having hypertension.  

The only medical nexus opinions of record are negative.  On VA examination in March 2011, following a review of the claims file and a physical examination, the VA examiner determined that the Veteran's essential hypertension is less likely as not the same as or is a result of the elevated blood pressure and/or provisional diagnosis of hypertension noted during the Veteran's active military service.  

The examiner reasoned that a review of the Veteran's claims file showed no diagnosis of hypertension; and his provisional diagnosis was not confirmed.  The diagnosis of hypertension is based on three consecutive readings within three days; otherwise, a false positive or a false negative can occur.  An isolated elevated blood pressure reading could be episodic and most often related to other acute events.  The medical records noted that the Veteran was diagnosed with essential hypertension in 2008.  The chronicity of hypertension cannot be related to his active military service since the blood pressure during his expiration of term of service (ETS) did not show any medical evidence of chronicity.  The Veteran also had risk factors for hypertension, such as diabetes mellitus type II and marked hypertriglyceridemia.  

The Veteran was provided another VA examination in August 2016.  Following a review of the claims file and a physical examination, the examiner found that it was less likely than not (less than 50 percent probability) that the Veteran's hypertension was incurred or caused by his active military service.  The examiner found that the STRs documented an occasional blood pressure elevation, but also many normal blood pressures.  He did not meet the criteria for treatment of hypertension.  The examiner found that the Veteran's hypertension began in 1995 or 1996.

The VA examinations together clearly considered an accurate history.  They provided opinions that are supported by and consistent with the evidence of record.  The March 2011 examination was found in the Board remand to be problematic, because not all pertinent facts were considered.  This deficiency was remedied by the 2015 remand.  There is no competent and credible evidence to the contrary of these opinions.  For all of these reasons, service connection for hypertension is not warranted.

During the current appeal, the Veteran has reported continuous symptomatology since his active military service.  However, this contention is not consistent with other evidence of record.  The earliest pertinent post-service medical evidence associated with the claims file is dated from 1997, almost five years after the Veteran's military separation in 1992.  When the Veteran was first treated post-service in 1997, he did not a history of hypertension continuing since his active military service.  As noted the service treatment records show only occasionally elevated readings.

The August 2016 VA examiner found that the Veteran's hypertension did not begin until 1995 or 1996.  Further, while the STRs contain a provisional diagnosis of hypertension; this was not subsequently confirmed and there was no treatment for hypertension.  Both VA examiners found that this diagnosis of hypertension was provisional and did not rise to the level of compensable hypertension.  Hypertension was also not found on the Veteran's military separation examination.  

The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Veteran is not entitled to presumptive service connection for hypertension.  The earliest post-service medical treatment records are dated from 1997, and the Veteran was separated from the active duty in 1992.  No diagnosis of hypertension was made within one year of the Veteran's military discharge.  Both VA examiners found that the diagnosis of hypertension in service was provisional and did not rise to the level of compensable hypertension.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board has considered the articles from the Veteran and his representative regarding the theory that high triglycerides (as noted on the Veteran's military separation examination) might be a sign of metabolic syndrome, which is a combination of high blood pressure and high blood sugar.  The record; however, contains no findings that the Veteran has or had a metabolic syndrome and, the service treatment records contain no findings of elevated blood glucose.  A blood glucose test in July 1992 showed findings within the normal range.  Cholesterol was also reported in the normal range; although triglycerides were significantly elevated.

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran's high blood pressure and/or high triglycerides in service caused his current hypertension) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his hypertension to his active military service, to include his high triglycerides, have been presented.  The VA examiners considered the Veteran's contention in forming their medical opinions, but ultimately found that the current hypertension was not related to his active military service, to include his high triglycerides.  Thus, as previously stated, the medical evidence of record is against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), reasonable doubt is resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for hypertension is not warranted.

C.  Diabetes Mellitus 

On VA examination in August 2016, the Veteran was diagnosed with diabetes mellitus type 2.  

The Veteran's STRs do not document diabetes mellitus.  The Veteran argues that his current diabetes is related to elevated triglycerides in service, and he and his representative have submitted medical articles discussing a possible relationship between high triglycerides or high cholesterol and diabetes mellitus type 2.  There are notations in the Veteran's STRs in July 1992 and August 1992, including in his retirement examination, that document that his elevated triglycerides may have been due to heavy use of alcohol.  The Veteran testified in 2015 that he was drinking heavily around the time of his service discharge and for several years thereafter.  See Board Hearing transcript, pages 6, 20.  

The Veteran testified that VA Pharmcare providers told him that his elevated triglycerides caused his diabetes, and that they were related to his drinking, but that he had not drunk for nine years and the triglycerides had not improved.  Id. at 5-6.  His reports in VA treatment records reflect that he drank heavily until 2003 and again as of at least December 2012.  See VA records in March 1997; May 2010; December 2012.  A December 2010 VA clinical pharmacist record discussed lipid management and the Veteran's history, and noted that genetic dyslipidemia was very likely, although the Veteran denied alcohol use at that time.  In this regard, direct service connection may not be granted where a disability is a result of the veteran's own willful misconduct or his abuse of alcohol (meaning the use of alcohol beverages over time) because the disability is not considered to have been incurred or aggravated in line of duty.  See 38 U.S.C.A. § 105(a); 38 C.F.R. 
§§ 3.1(m), 3.301(a), (c)(2), (d).  There are no further pertinent notations in the STRs, and the Veteran's active duty service ended in August 1992.

The Veteran testified that he was first diagnosed with diabetes in 2004 by the VAMC, or that he was diagnosed shortly after service but was treated with diet and exercise initially.  See Board Hearing transcript, page 4.  

Records of this 2004 VA initial diagnosis are not available.  The Veteran denied a history of diabetes mellitus during VA treatment in December 2004, and the assessment included a family history of diabetes mellitus but no current diagnosis of diabetes mellitus.  The first post-service clinical evidence of diabetes came in a VA treatment record dated in September 2009 VAMC.  At that time, it was reported that the Veteran might have diabetes, as his most recent glucose test was elevated.  The glucose test was going to be reordered.  The Veteran was later diagnosed with diabetes mellitus.

The only medical nexus opinion of record is negative.  On VA examination in August 2016, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it was less likely than not (less than 50 percent probability) that the Veteran's diabetes had its onset in service as the blood sugars were documented within normal range.  The first documentation the examiner found was treatment in 2010.  Additionally, the examiner opined that elevated triglycerides do not cause elevated blood sugars.  In forming her opinion, the examiner considered the medical articles discussing the possible relationship between high triglycerides or high cholesterol and Type 2 diabetes.  The examiner stated that there was no association in the medical literature as to elevated triglycerides or cholesterol being a risk factor or causing diabetes. 
Uncontrolled diabetes can cause elevated triglycerides, but the examiner found that the Veteran did hot have uncontrolled diabetes at the time of diagnosis of elevated triglycerides.  Regarding the December 2010 VA clinical pharmacist record, the examiner stated that a high intake of alcohol is a risk factor for elevated triglycerides.  The examiner also reviewed the Veteran's Board hearing testimony in forming her opinion.

The examiner clearly reviewed the Veteran's STRs and other evidence in the claims folder.  She provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for diabetes mellitus type 2 is not warranted.

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the other evidence of record.  The earliest pertinent post-service medical evidence associated with the claims file is dated from 2009, over fifteen years after the Veteran's military separation in 1992.  

Further, the STRs do not show that the Veteran developed chronic diabetes mellitus during his active military service.  As noted, blood testing was normal shortly before his discharge from service and records do not record any pertinent complaints from the Veteran.  The STRs do not contain any diagnoses of or treatment related to diabetes mellitus.  When the Veteran was first treated post-service in 2009, he did not indicate that his diabetes mellitus had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Veteran is not entitled to presumptive service connection for diabetes mellitus.  The earliest post-service medical treatment records are dated from 2009, and the Veteran was separated from the active duty in 1992.  No diagnosis of diabetes mellitus was made within one year of the Veteran's military discharge.  The August 2016 VA examiner found that the Veteran's diabetes mellitus type 2 began in 2010.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim, and the Web articles from the Veteran and his representative regarding the relationship between high triglycerides and diabetes mellitus type 2.  Although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case (whether the Veteran's high triglycerides in service caused his current diabetes mellitus type 2) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4.  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his diabetes mellitus type 2 to his active military service have been presented.  The VA examiner considered the Veteran's reports in forming the medical opinions, but ultimately found that the current diabetes mellitus type 2 was not related to his active military service, to include his high triglycerides.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for diabetes mellitus type 2 is not warranted.

D.  Migraines

On VA examination in August 2016, the Veteran was diagnosed with migraines.

There is an indication of a possible preexisting headache disability; however, it was not noted as a disability, as opposed to history of symptoms, on the Veteran's service enlistment examination.  See 38 C.F.R. § 3.304(b).  In his January 1979 enlistment examination, the Veteran checked "don't know" for a history of frequent or severe headaches.  The clinical examination did not record any abnormalities, defects or diagnoses but, rather, noted that the Veteran had headaches until 15 years of age and that they were "now gone."

STRs include pre-service treatment records in 1974 and 1976 reflecting that the Veteran had recurring headaches for several years until age 15.  In 1976, the diagnosis was migraine headaches and possible seizure disorder; the Veteran was prescribed Dilantin and Cafergot and advised to follow-up in one month.  There is also a statement from the Veteran's mother in January 1979 that he had not had any recurring headaches since the testing in 1976, and that the doctors told her at that time that he would probably grow out of the condition.  Similarly, the Veteran testified at the 2015 hearing that he had headaches as teenager, but they had disappeared prior to his entry into service.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, migraines were not noted upon the Veteran's military entrance examination in January 1979.  Thus, he is presumed to have been in sound condition upon entry into his active duty period.  38 U.S.C.A. § 1111.

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C.A. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Regarding clear and unmistakable evidence that the disease existed prior to service, the Veteran was afforded a VA examination in August 2016.  After examination of the Veteran, the VA examiner concluded that the migraines were pre-existing.  In response to whether the Veteran's headache disability clear and unmistakably existed at the time of his entry into service in February 1979, the examiner responded that it was at least as likely as not (50 percent or greater probability) that the migraines that were diagnosed in 1974, prior to service, and then again in
1990 were still the same condition, although there was a documented period of
headache remission. 

Clear and unmistakable evidence that the Veteran's migraines existed prior to service has not been demonstrated by this VA medical opinion; thus, the presumption of soundness has not been rebutted.  Accordingly, the Veteran is presumed to have been sound on entry with respect to his migraines.  38 U.S.C.A. § 1111.  The Veteran's claim will now be addressed under a direct service connection theory.  38 C.F.R. § 3.303.  

In this regard, the Veteran contends that he began to have recurring headaches in service after a 1988 injury when he ran into a pole and lost consciousness briefly, for which he sought treatment.  See Board Hearing transcript, page 9.  The Veteran also reported injuries related to parachuting in 1986, when he hit his head and blacked out briefly, respectively.  Id.  His STRs document treatment for a head injury after running into a pole in October 1988, and for headaches in October 1990, December 1990, March 1992, which were diagnosed as migraine headaches, viral syndrome, sinus or tension headaches, or possible posttraumatic headaches, respectively.  In October 1990, the Veteran reported a history of migraines until age 13 and that he "gets them once a year."  The assessment was again migraine headaches.  In a Report of Medical History for his August 1992 retirement examination, the Veteran reported frequent or severe headaches; ear, nose, or throat trouble; and head injury.

Turning to the question of whether there is a nexus, or link, between the current shown disabilities and the Veteran's active military service, the Board finds that the evidence favors a finding that migraines were incurred in service.  

Specifically, the Veteran was afforded a VA examination in August 2016.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that it was at least as likely as not that the Veteran had migraine headaches in service.  This opinion serves to link the current migraines to the migraines in service and provides a nexus that warrants service connection.  

Based on this opinion and the in-service documentation, the Board finds that service connection for migraines is warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  The claim is granted.


ORDER

The claim of entitlement to service connection for hypertension is denied.

The claim of entitlement to service connection for diabetes mellitus type 2 is denied.

The claim of entitlement to service connection for migraines is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


